Fourth Court of Appeals
                                         San Antonio, Texas
                                             November 3, 2017

                                            No. 04-16-00791-CR

                                         Margaret L. KNOBLAUCH,
                                                  Appellant

                                                     v.

                                           The STATE of Texas,
                                                 Appellee

                        From the 437th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2014CR10598
                              Honorable Lori I. Valenzuela, Judge Presiding

                                                 ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to November 27, 2017.

                                                            PER CURIAM

      ATTESTED TO:        __________________________________
                          KEITH E. HOTTLE,
                          Clerk of Court


cc:              James Reeves                                 Nicholas A. LaHood
                 P.O. Box 593433                              District Attorney, Bexar County
                 San Antonio, TX 78259                        300 Dolorosa, Suite 4025
                                                              San Antonio, TX 78205